DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on April 25, 2022, for the application with serial number 16/666,570.

Claims 1-15 are amended.
Claims 2, 4, and 6 are canceled.
Claim 16 is added.
Claims 1, 3, 5, and 7-16 are pending.

Information Disclosure Statement
The Information Disclosure Statement filed on April 4, 2022, has been considered.

Response to Remarks/Amendments

35 USC §101 Rejection
The rejection for lack of subject matter eligibility is traversed, contending that the Office has overgeneralized the claims in the rejection.  The Examiner respectfully disagrees.  The analysis provided in the rejection, below, relies on explicit language from the claims to arrive at the conclusion that the claims are not subject matter eligible.  Each and every limitation of exemplary claim 1 is considered in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  It is not improper to characterize the claims in a rejection based on explicit language from the claims to arrive at a reasoned conclusion.  In this case, the claims merely recite the use of a computer display for reporting mapping information relating to rideshare availability – “demand prediction information display.”  This information could be conveyed on paper by a human being, but a general purpose computer display is recited for implementation.  The claims recite the use of icons to distinguish between available rideshares, but the use of icons and/or images on a graphical user interface is part of a computer display environment.  No improvement to computer technology is recited in the claims.  The claims are a drafting effort designed to monopolize the use of the abstract idea on a general purpose computer.  
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §112 Rejection
In light of the Applicant’s amendments, the rejections under 35 USC §112 are withdrawn.
35 USC §103 Rejections
The Applicant traverses the rejection of the independent claims as being obvious over Millspaugh in view of DeLorme, Wang, and Basalamah; contending that Millspaugh does not teach different display forms of icons with passengers and no passengers, respectively.  In response, the Examiner points to cited ¶[0025] and [0029] of Millspaugh, which teaches that the appearance of icons may be customized.  Available cabs are not grayed out, and unavailable cabs are grayed out because they have a fare and are in service.  This meets the recitation of the claims.  
The Applicant additionally traverses the rejection of the independent claims as being obvious over Millspaugh in view of DeLorme, Wang, and Basalamah; contending that Basalamah does not teach: “controlling the electronic display to change the second display form of one of the icons corresponding to the other taxis with no passenger from the second display form to another form according to a number of nearby pedestrians;” as recited.  The present Office Action cites ¶[0018] of Basalamah as teaching this element, which discloses: “The traffic map displays traffic information of a geographical area with color-coded information about current traffic congestions at places that typically have large amounts of traffic and/or where traffic changes are expected along a route of travel of pedestrians or vehicles. Icons may be positioned in the map to indicate location-specific data for the number of the vehicles, pedestrians, incidents, or traffic jams.”  This is the apparent meaning of the limitation to which Basalamah is mapped.  Basalamah teaches that colors and/or icons can be used to convey information about high traffic, which meets the limitation.  
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, and 7-16 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 3, 5, and 7-16 are all directed to one of the four statutory categories of invention, the claims are directed to demand prediction information display (as evidenced by the preamble of exemplary claim 1; “A demand prediction information display control method”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “determining a position of an own taxi;” “receiving a signal indicating a direction of the own taxi;” “determining a prediction target area;” “transmitting information on the prediction target area;” “receiving demand prediction information and other taxi information;” “display the demand prediction information;” “display an icon;” “set an icon corresponding to other taxis;” “display an icon corresponding to other taxis;” “simultaneously display the icon . . . and each of the icons;”  and “change the second display form of one of the icons . . . “  The steps are all steps for data input, data processing, and data display related to the abstract idea of demand prediction information display that, when considered alone and in combination, are part of the abstract idea of demand prediction information display.  The dependent claims further recite steps for information display (see claims 7-16) that are part of the abstract idea of information display.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes reporting information on a map for business purposes.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a display control device, server, and electronic display in independent claim 1; a memory, processor, server, and display in independent claim 3; and a computer readable medium, server, and electronic display in independent claim5).  Independent claims 1, 3, and 5 do recite the use of sensors, but the sensors are GPS sensors that merely provide input data to implement the method.  Therefore, the role of the sensors amounts to insignificant extra-solution data gathering.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a display control device, server, and electronic display in independent claim 1; a memory, processor, server, and display in independent claim 3; and a computer readable medium, server, and electronic display in independent claim5) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Furthermore: an element found to amount to insignificant extra-solution activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether the element amounts to more than what is well-understood, routine, and conventional in the field.  The use of GPS sensors is well-understood, routine, and conventional, as evidenced by US 2014/0039784 A1 to Millspaugh; ¶[0035]-[0037].  That portion of Millspaugh discloses the use of GPS to acquire signals from phones to determine location.  Therefore, the use of GPS technology and GPS sensors to determine location is well-understood, routine, and conventional.  The claims are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0039784 A1 to Millspaugh (hereinafter ‘MILLSPAUGH’) in view of US 5,948,040 to DeLorme et al. (hereinafter ‘DELORME’), US 2014/0026065 A1 to Wang (hereinafter ‘WANG’), and US 2016/0078758 A1 to Basalamah (hereinafter ‘BASALAMAH’).

Claim 1 (Currently Amended):
MILLSPAUGH discloses a demand prediction information display control method that is executed by a demand prediction information display control device (see ¶[0020]; the display screen of a mobile computing device), the demand prediction information display control method comprising: 
determining a position of an own taxi (see abstract; a location of a first vehicle) including an electronic display disposed therein (see ¶[0009]; a graphical user interface provided to a driver that enables a driver to locate a passenger) and the demand prediction information display control device disposed therein based upon receipt of global positioning signals (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else). 
MILLSPAUGH does not specifically disclose, but DELORME discloses, receiving a signal indicating a direction of the own taxi from a sensor (see col 10, ln 34-59; display location a direction of travel.  See also col 32, ln 46-col 33, ln 13 & col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course.  See also abstract; GPS-linked users); 
determining a prediction target area based upon the position of the own taxi and the direction of the own taxi (see again col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course and compute distance from probable destinations.  See also col 73, ln 18-63; provide information about goods and services along a user’s intended or predicted route of travel.  See also abstract and Fig. 5 and col 47, ln 45-59; a user-selected region around routes of travel.  Points of interest in the region or vicinity of the route).
MILLSPAUGH further discloses transmitting information on the prediction target area to a server (see ¶[0019]; a web server computer).
receiving demand prediction information and other taxi information from the server based upon the information on the prediction target area (see ¶[0024]; one hundred people hail for a taxi, but only ten taxis are within a five block range.  Hail drivers in a pre-defined geographic area.  See also ¶[0020]; cabs in the surrounding area); 
controlling the electronic display to display the demand prediction information including an icon indicating a position of the demand in a superimposing manner on a map screen on the electronic display (see ¶[0031]; indicate prospective fares and their respective locations. 3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else); and
controlling the electronic display to display an icon displayed as a first display form indicating the position of the own taxi in the superimposing manner on the map screen (see ¶[0051]; providing graphical map displays of prospective passengers and taxicab drivers).
MILLSPAUGH does not specifically disclose, but WANG discloses, controlling the electronic display to set an icon corresponding to another taxi with a passenger to a non-display (see ¶[0062]; display only the vehicle icons for available drivers one the map). 
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.
MILLSPAUGH further discloses controlling the electronic display to display icons corresponding to other taxis with no passenger in the superimposing manner on the map screen (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving);
the icons corresponding to the other taxis with no passenger each displayed as a second display form (see ¶[0025] and [0029]; customize the appearance of an icon, such as to indicate the type of vehicle, color, and status.  Available cabs are not grayed out, and unavailable cabs are grayed out because they are servicing a fare).
MILLSPAUGH does not specifically disclose, but DELORME discloses, that represents a travelling direction of a respective other taxis [sic] with no passenger (see col 10, ln 34-59; display location a direction of travel.  See also col 32, ln 46-col 33, ln 13 & col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course.  See also abstract; GPS-linked users).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  DELORME discloses a travel reservation information and planning system that includes predicted destination and direction information.  It would have been obvious to include predicted destination and direction as taught by DELORME in the system executing the method of MILLSPAUGH with the motivation to provide location information of vehicles in a display for taxicab hailing and ridesharing.
MILLSPAUGH further discloses controlling the electronic display to simultaneously display the icon indicating the position of the own taxi as the first display form and each of the icons corresponding to the other taxis with no passenger as the second display form, the second display form being different from the first display form (see ¶[0025] and [0029]; customize the appearance of an icon, such as to indicate the type of vehicle, color, and status.  Available cabs are not grayed out, and unavailable cabs are grayed out because they are servicing a fare).
MILLSPAUGH does not specifically disclose, but BASALAMAH discloses, controlling the electronic display to change the second display form of one of the icons corresponding to the other taxis with no passenger from the second display form to another form according to a number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH.

Claim 3 (Currently Amended)
MILLSPAUGH discloses a demand prediction information display control device comprising: a memory; and a processor having hardware (see ¶[0020]; a mobile computing device), the processor being configured to: 
determine a position of an own taxi (see abstract; a location of a first vehicle)  including an electronic display disposed therein (see ¶[0009]; a graphical user interface provided to a driver that enables a driver to locate a passenger) and the demand prediction information display control device disposed therein based upon receipt of global positioning signals (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else). 
MILLSPAUGH does not specifically disclose, but DELORME discloses, receive a signal indicating a direction of the own taxi from a sensor (see col 10, ln 34-59; display location a direction of travel.  See also col 32, ln 46-col 33, ln 13 & col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course.  See also abstract; GPS-linked users); 
determine a prediction target area based upon the position of the own taxi and the direction of the own taxi (see again col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course and compute distance from probable destinations.  See also col 73, ln 18-63; provide information about goods and services along a user’s intended or predicted route of travel.  See also abstract and Fig. 5 and col 47, ln 45-59; a user-selected region around routes of travel.  Points of interest in the region or vicinity of the route).
MILLSPAUGH further discloses, transmit information on the prediction target area to a server (see ¶[0019]; a web server computer).
receive demand prediction information and other taxi information from the server based upon the information on the prediction target area (see ¶[0024]; one hundred people hail for a taxi, but only ten taxis are within a five block range.  Hail drivers in a pre-defined geographic area.  See also ¶[0020]; cabs in the surrounding area); 
control the electronic display to display the demand prediction information including an icon indicating a position of the demand in a superimposing manner on a map screen on the electronic display (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else), 
control the electronic display to display an icon displayed as a first display form indicating the position of the own taxi in the superimposing manner on the map screen (see ¶[0051]; providing graphical map displays of prospective passengers and taxicab drivers).
MILLSPAUGH does not specifically disclose, but WANG discloses, control the electronic display to set an icon corresponding to another taxi with a passenger to a non-display (see ¶[0062]; display only the vehicle icons for available drivers one the map). 
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.
MILLSPAUGH further discloses, and control the electronic display to display icons corresponding to other taxis with no passenger in the superimposing manner on the map screen, the icons corresponding to the other taxis with no passenger (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving) each displayed as a second display form (see ¶[0025] and [0029]; customize the appearance of an icon, such as to indicate the type of vehicle, color, and status.  Available cabs are not grayed out, and unavailable cabs are grayed out because they are servicing a fare)
MILLSPAUGH does not specifically disclose, but DELORME discloses, that represents a travelling direction of a respective other taxis with no passenger (see col 10, ln 34-59; display location a direction of travel.  See also col 32, ln 46-col 33, ln 13 & col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course.  See also abstract; GPS-linked users).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  DELORME discloses a travel reservation information and planning system that includes predicted destination and direction information.  It would have been obvious to include predicted destination and direction as taught by DELORME in the system executing the method of MILLSPAUGH with the motivation to provide location information of vehicles in a display for taxicab hailing and ridesharing.
MILLSPAUGH further discloses wherein control the electronic display to simultaneously display the icon indicating the position of the own taxi as the first display form and each of the icons corresponding to the other taxis with no passenger as the second display form, the second display form being different from the first display form (see ¶[0025] and [0029]; customize the appearance of an icon, such as to indicate the type of vehicle, color, and status.  Available cabs are not grayed out, and unavailable cabs are grayed out because they are servicing a fare).
MILLSPAUGH does not specifically disclose, but BASALAMAH discloses, control the electronic display to change the second display form of one of the icons corresponding to the other taxis with no passenger from the second display form to another form according to a number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH.

Claim 5 (Currently Amended)
MILLSPAUGH discloses a non-transitory recording medium storing a demand prediction information display control program that causes a demand prediction information display control device (see ¶[0020]; the display screen of a mobile computing device) to execute a process comprising: 
determining a position of an own taxi (see abstract; a location of a first vehicle) including an electronic display disposed therein (see ¶[0009]; a graphical user interface provided to a driver that enables a driver to locate a passenger) and the demand prediction information display control device disposed therein  based upon receipt of global positioning signals (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else). 
MILLSPAUGH does not specifically disclose, but DELORME discloses, receiving a signal indicating a direction of the own taxi from a sensor (see col 10, ln 34-59; display location a direction of travel.  See also col 32, ln 46-col 33, ln 13 & col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course.  See also abstract; GPS-linked users); 
determining a prediction target area based upon the position of the own taxi and the direction of the own taxi (see again col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course and compute distance from probable destinations.  See also col 73, ln 18-63; provide information about goods and services along a user’s intended or predicted route of travel.  See also abstract and Fig. 5 and col 47, ln 45-59; a user-selected region around routes of travel.  Points of interest in the region or vicinity of the route).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  DELORME discloses a travel reservation information and planning system that includes predicted destination and direction information.  It would have been obvious to include predicted destination and direction as taught by DELORME in the system executing the method of MILLSPAUGH with the motivation to provide location information of vehicles in a display for taxicab hailing and ridesharing.
MILLSPAUGH further discloses, transmitting information on the prediction target area to a server (see ¶[0019]; a web server computer).
receiving demand prediction information and other taxi information from the server based upon the information on the prediction target area (see ¶[0024]; one hundred people hail for a taxi, but only ten taxis are within a five block range.  Hail drivers in a pre-defined geographic area.  See also ¶[0020]; cabs in the surrounding area); 
controlling the electronic display to display the demand prediction information including an icon indicating a position of the demand in a superimposing manner on a map screen on the electronic display (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else), 
controlling the electronic display to display an icon displayed as a first display form indicating the position of the own taxi in the superimposing manner on the map screen (see ¶[0051]; providing graphical map displays of prospective passengers and taxicab drivers).
MILLSPAUGH does not specifically disclose, but WANG discloses, controlling the electronic display to set an icon corresponding to another taxi with a passenger to a non-display (see ¶[0062]; display only the vehicle icons for available drivers one the map). 
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.
MILLSPAUGH further discloses, and controlling the electronic display to display icons corresponding to other taxis with no passenger in the superimposing manner on the map screen (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving). 
the icons corresponding to the other taxis with no passenger each displayed as a second display form (see ¶[0025] and [0029]; customize the appearance of an icon, such as to indicate the type of vehicle, color, and status.  Available cabs are not grayed out, and unavailable cabs are grayed out because they are servicing a fare).
MILLSPAUGH does not specifically disclose, but DELORME discloses, that represents a travelling direction of a respective other taxis with no passenger (see col 10, ln 34-59; display location a direction of travel.  See also col 32, ln 46-col 33, ln 13 & col 74, ln 45-col 75, ln 32; geographic information is received as line or vector data.  Calculate destinations from a present location and direction of travel or compass course.  See also abstract; GPS-linked users).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  DELORME discloses a travel reservation information and planning system that includes predicted destination and direction information.  It would have been obvious to include predicted destination and direction as taught by DELORME in the system executing the method of MILLSPAUGH with the motivation to provide location information of vehicles in a display for taxicab hailing and ridesharing.
MILLSPAUGH further discloses controlling the electronic display to simultaneously display the icon indicating the position of the own taxi as the first display form and each of the icons corresponding to the other taxis with no passenger as the second display form, the second display form being different from the first display form (see ¶[0025] and [0029]; customize the appearance of an icon, such as to indicate the type of vehicle, color, and status.  Available cabs are not grayed out, and unavailable cabs are grayed out because they are servicing a fare).
MILLSPAUGH does not specifically disclose, but BASALAMAH discloses, and 
controlling the electronic display to change the second display form of one of the icons corresponding to the other taxis with no passenger from the second display form to another form according to a number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH.

Claim 7 (Currently Amended)
The combination of MILLSPAUGH, DELORME, WANG, and BASALAMAH discloses the demand prediction information display control method according to claim 1, 
MILLSPAUGH does not specifically disclose, but BASALAMAH discloses, wherein controlling the electronic display to change the second display form of the one of the icons corresponding to the other taxis with no passenger from the second display form to the other form includes controlling the electronic display to change the one of the icons corresponding to the other taxi with no passenger from representing the travelling direction to the non-display (see ¶[0018]; icons may be positioned on the map to indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.

Claim 8 (Currently Amended)
The combination of MILLSPAUGH, DELORME, WANG, and BASALAMAH discloses the demand prediction information display control method according to claim 1, 
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icons corresponding to the other taxi with no passenger are each a single icon that represents more than one other taxi with no passenger (see [0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.

Claim 9 (Currently Amended)
The combination of MILLSPAUGH, DELORME, WANG, and BASALAMAH discloses the demand prediction information display control method according to claim 8.
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger each represent ten other taxis with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map. Examiner Note: according to this disclosure, any number of vehicles could be displayed).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.

Claim 10 (Currently Amended)
The combination of MILLSPAUGH, DELORME, WANG, and BASALAMAH discloses the demand prediction information display control device according to claim 3.
MILLSPAUGH does not specifically disclose, but BASALAMAH discloses, wherein control the electronic display to change the second display form of the one of the icons corresponding to the other taxis with no passenger from the second display form to the other form includes control the electronic display to change the one of the icons corresponding to the other taxi with no passenger from representing the travelling direction to the non-display (see ¶[0018]; icons may be positioned on the map to indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.

Claim 11 (Currently Amended)
The combination of MILLSPAUGH, DELORME, WANG, and BASALAMAH discloses the demand prediction information display control device according to claim 3.
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxis with no passenger are each a single icon that represents more than one other taxi with no passenger (see [0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.

Claim 12 (Currently Amended)
The combination of MILLSPAUGH, DELORME, WANG, and BASALAMAH discloses the demand prediction information display control device according to claim 11.
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger each represent ten other taxis with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map. Examiner Note: according to this disclosure, any number of vehicles could be displayed).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.

Claim 13 (Currently Amended)
The combination of MILLSPAUGH, DELORME, WANG, and BASALAMAH discloses the non-transitory recording medium according to claim 5.
MILLSPAUGH does not specifically disclose, but BASALAMAH discloses, wherein controlling the electronic display to change the second display form of the one of the icons corresponding to the other taxis with no passenger from the second display form to the other form includes controlling the electronic display to display change the one of the icons corresponding to the other taxi with no passenger from representing the travelling direction to the non-display (see ¶[0018]; icons may be positioned on the map to indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles. BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians. It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.

Claim 14 (Currently Amended)
The combination of MILLSPAUGH, DELORME, WANG, and BASALAMAH discloses the non-transitory recording medium according to claim 5.
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger are each a single icon that represents more than one other taxi with no passenger (see [0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.

Claim 15 (Currently Amended)
The combination of MILLSPAUGH, DELORME, WANG, and BASALAMAH discloses the non-transitory recording medium according to claim 14
MILLSPAUGH does not specifically disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger each represent ten other taxis with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map. Examiner Note: according to this disclosure, any number of vehicles could be displayed).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see {[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied. The device does not seek out new passengers, and the taxicab is unavailable. Unavailable taxis are grayed out). WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers. It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.

Claim 16 (New)
The combination of MILLSPAUGH, DELORME, WANG, and BASALAMAH discloses the demand prediction information display control device according to claim 3.
MILLSPAUGH further discloses wherein the demand prediction information display control device is integrally disposed within the own taxi (see ¶[0009]; a graphical user interface provided to a driver that enables a driver to locate a passenger).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624